DETAILED ACTION
Remarks
This office action is issued in response to communication filed 11/11/2020.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	
 	Claims 1,9 and 17 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,9 and 17 of US Patent 10,289,296, B1 hereinafter “296 patent” . Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1,9 and 17  are to be found in the claims 1,9 and 17  respectively of 296 patent. 
 	Claims 1,9,17  are also rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,9 and 17 of US Patent 10,838,609 B1 for the same rationale as indicates above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanand et al. (US Patent Application Publication 2016/0034976 A1, hereinafter “Dayanand”) and further in view of Goh.( US Patent Application Publication 2014/0040423 A1, hereinafter “Goh”)

 	As to claim 1, Dayanand teaches a system for displaying content items on an information resource of a content publisher, comprising: at least one processor; and a memory storing a supplemental content scroll script, the supplemental content scroll script when executed on the least one processor causes the system to: 
 	identify a supplemental content item to append the information resource; identify a portion of a content item displayed within the information resource; monitor a position of a predetermined portion of the portion of the content item relative to a viewport of an application; determine, responsive to monitoring the position of the predetermined portion of the portion of the content item, that the predetermined portion of the portion of the content item is visible within the viewport of the application; append, responsive to determining that the predetermined portion of the portion of the content item is visible within the viewport of the application, the supplemental content item in the information resource at a first position; and display the supplemental content item within the viewport of the application.( Dayanand par [0042] teaches scrolling  input toward the end of the movie list content results in the advertisement layer being revealed through presentation window)  
 	Dayanand fails to expressly teach monitor a position of a predetermined portion of the portion of the content item relative to a viewport of an application; determine, responsive to monitoring the position of the predetermined portion of the portion of the content item, that the predetermined portion of the portion of the content item is visible within the viewport of the application.
However, Goh teaches monitor a position of a predetermined portion of the portion of the content item relative to a viewport of an application; determine, responsive to monitoring the position of the predetermined portion of the portion of the content item, that the predetermined portion of the portion of the content item is visible within the viewport of the application. (Goh par [0028] teaches script can determine the height of viewport and the vertical position and height of the content. Using the determined  viewport information, it can be determined when the content slot is no longer  completely or partially located in the visible portion)
  	Dayanand and Goh  are analogous art directed toward providing supplemental content to the document and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Dayanand , Goh and Manson according to known methods to achieve the claimed As to claim 2,  Dayanand  and Goh teach the system of claim 1, wherein the first position is between the portion of the content item and an end of the information resource, and wherein displaying the supplemental content item within the viewport of the application is responsive to detecting a scroll actions towards the end of the information resource. (Dayanand par [0042] teaches scrolling  input toward the end of the movie list content) 	As to claim 3,  Dayanand and Goh teach the system of claim 1, wherein the first position is between the portion of the content item and a top of the information resource, and wherein displaying the supplemental content item within the viewport of the application is responsive to detecting a scroll actions towards the top of the information resource.( Dayanand par [0042] teaches scrolling  input towards the start of the movie list content) 	As to claim 4,  Dayanand and Goh  teach the system of claim 1, wherein the first position is between the portion of the content item and at least one of a left edge or a right edge of the information resource, and wherein displaying the supplemental content item within the viewport of the application is responsive to detecting a scroll actions towards the right edge or left edge of the information resource.( Dayanand par [0041] teaches scrolling left ,right , up or down) 	As to claim 5,  Dayanand  and Goh teach the system of claim 1, wherein the information resource includes a first information resource and wherein the supplemental content scroll script is configured to cause the system to select the supplemental content item from a plurality of supplemental content items existing in second information resources of the content publisher.( Dayanand par [0043]-[0044]  teaches displaying first and second portion of the advertisement layer)  	As to claim 6,  Dayanand  and Goh teach the system of claim 1, wherein the information resource is a first information resource, and wherein the supplemental content scroll script is configured to cause the system to: identify that the supplemental content item is displayed within the viewport of the application; and modify a universal resource locator (URL) included in an address bar of the application from a first URL of the first information resource to a second URL of a second information resource corresponding to the supplemental content responsive to identifying that the supplemental content item is displayed within the viewport of the application. (Dayanand par [0042] teaches scrolling  input toward the end of the movie list content results in the advertisement layer being revealed through presentation window. Updating the address bar to include the second URL is well known in the art)
 	As to claim 7,  Dayanand  and Goh teach the system of claim 1, wherein monitoring the position of the predetermined portion of the content item relative to the viewport of the application includes: determine a first coordinate value of the predetermined portion of the content item along a first axis; determine a second coordinate value of a first portion of the information resource corresponding to one edge of the viewport; and determine a third coordinate value of a second portion of the information resource that corresponds to a second edge of the viewport along the first axis, wherein determine that the predetermined portion of the content item is visible within the viewport of the application includes determining that the first coordinate value lies between the second coordinate value and the third coordinate value.(Goh par [0028] teaches script can determine the height of viewport and the vertical position and height of the content. Using the determined  viewport information, it can be determined when the content  slit is no longer  completely or partially located in the visible portion) 	As to claim 8,  Dayanand and Goh teach the system of claim 1, wherein identifying the supplemental content item includes identifying a plurality of supplemental content items and wherein the supplemental content scroll script is configured to cause the system to: generate a plurality of selectable content objects, each of the plurality of selectable content objects corresponding to a respective candidate supplemental content item and including a respective actionable item; and responsive to detecting a selection of one of the plurality of actionable items corresponding to the plurality of supplemental content items, displaying the supplemental content item corresponding to the respective actionable item. (Dayanand par [0043]-[0044]  teaches displaying first and second portion of the advertisement layer)
Claims 9-16 merely recite a system with similar features of claims 1-8 respectively . Accordingly, Dayanand and Goh teach every limitation of claims 9-16 as indicates in the above rejection of claims 1-8 respectively.
Claims 17-20  merely recite a method to be performed by the system of claims 1-4 respectively . Accordingly, Dayanand and Goh teach every limitation of claims 17-20 as indicates in the above rejection of claims 1-4 respectively.
Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/HIEN L DUONG/Primary Examiner, Art Unit 2175